Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 10-12, there is inadequate disclosure of any recess receiving a pair of gaskets, wherein the pair of gaskets are stacked within the recess.   Paragraphs [0021] and [0022] disclose pairs of gaskets within the recesses and figures 15, 16, and 18 show each recess with a single gasket received within them.  Therefore there is inadequate disclosure for any recess receiving a pair of gaskets, wherein the pair of gaskets are stacked within the recess. 
Regarding claims 15 and 16, there is no disclosure of an optical sensor and no disclosure of an optical sensor being in electrical communication with an amusement ride control or pilot house in the specification or the drawings.  Paragraphs [0024], [0027], and [0028] only discuss monitoring valve position without any specific details of any elements that perform the monitoring function.
Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  One is not enabled as to how any optical sensor detects the presence or absence of a structure associated with the position of the electromechanical valve.  It appears that a mechanical rod engaged to the valve is just monitored. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zamperla  (20150232059).  Zamperla discloses (claim 8) an amusement ride passenger restraint system with a passenger seat 7 attached to an amusement ride cart  support frame, a restraint bar 5 operable between a first position engaged with the passenger and second position disengaged with the passenger, and at least one piston 12b operably engaged between the restraint bar 5 and the cart support frame, the piston 12b moveable between a first position engaging the passenger in the seat and a second position disengaged from the passenger in the seat, wherein the piston comprises at least one electromechanical valve 12c operable between an open (paragraph [0140]) and a closed position (paragraph [0142]), (claim 9) the piston 12b comprises at least two chambers (not depicted inside cylinder 12a), one of the two chambers (cylinder 12c) housing a first cylinder head and rod assembly 12b, and another of the two chambers (not numbered) providing a fluid reservoir, (claim 13) a manifold is operably engaged between the chambers, and (claim 14) the electromechanical valve 12c is affixed to the manifold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, as far as they are described, are rejected under 35 U.S.C. 103 as being unpatentable over Zamperla, as applied to claim 9 above, in view of Gorokawa (6,159,061).  Zamperla discloses all of the claimed subject matter except for a second cylinder head, wherein each of the cylinder heads has a gasket received in one or more recesses about a perimeter of the heads.
Gorokawa teaches for a tilting apparatus with at least one piston 21 operably engaged between the tilting apparatus 15 and a support frame 11, the piston 21 moveable between a first position and a second position, wherein the piston comprises at least one valve operable between an open and a closed position, the piston comprises at least two chambers, one of the two chambers housing a first cylinder head and rod assembly 33, and another of the two chambers providing a fluid reservoir 54, and that there is a second cylinder head 58, wherein each of the cylinder heads 33,58 has a gasket (not numbered) received in one or more recesses (not numbered) about a perimeter of the heads for the purposes of sealing the heads against the respective cylinder.
Since Zamperla and Gorokawa are both in the actuation field of endeavor, the purpose disclosed by Gorokawa would have been recognized in the pertinent art of Zamperla.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the amusement ride passenger restraint system of Zamperla to include a second cylinder head, wherein each of the cylinder heads has a gasket received in one or more recesses about a perimeter of the heads for the purposes of sealing the heads against the respective cylinder. 

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other amusement ride passenger restraint systems with piston cylinder units and valves.  Jaskol et al. is cited for showing monitoring the engagement of locking mechanism components of amusement ride passenger restraints with a ride control system.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745   
August 11, 2022